                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-61751-BLOOM/White


DANIEL LILROD FORD,

        Plaintiff,

v.

KENNETH BROOKINS,

      Defendant.
_________________________/

     ORDER OVERRULING PLAINTIFF’S OBECTIONS TO MAGISTRATE JUDGE’S
                    REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon Plaintiff’s pro se Complaint, ECF No. [1], filed

pursuant to 42 U.S.C. § 1983, which was previously referred to the Honorable Patrick A. White

for a Report and Recommendation for all dispositive matters. See ECF No. [2]. Plaintiff claims

that Defendant Kenneth Brookins seized Plaintiff and Plaintiff’s vehicle in violation of the

Fourth Amendment. On September 5, 2018, Judge White issued a Report and Recommendation

(the “Report”) recommending that Plaintiff’s complaint be dismissed under the Younger doctrine

since the Plaintiff has ongoing state criminal proceedings which arose from the allegations set

forth in the Plaintiff’s Complaint. See ECF No. [9]. The Report advised Plaintiff that

“[o]bjections to this report may be filed with the District Judge within fourteen days of receipt of

a copy of the report,” making Plaintiff’s objections due by September 19, 2018. Id. at 11. The

Court thereafter granted an extension, requiring objections filed by September 24, 2018. See

ECF No. [11]. On September 28, 2018, upon receiving no objections, the Court adopted the
                                                         Case No. 18-cv-61751-BLOOM/White


Report dismissing Plaintiff’s Complaint without prejudice to file a new complaint upon

conclusion of the state court proceedings. See ECF No. [12].

        On October 9, 2018, Plaintiff filed Objections to the Report. See ECF No. [14]. Plaintiff

represents that on September 29, 2018, he received the Court’s Order extending the deadline to

file objections until September 24, 2018. Because the due date for filing objections had already

passed when Plaintiff received the Order extending the deadlines, Plaintiff requests that the

Court consider the objections. The Court will consider Plaintiff’s objections as it appears that

Plaintiff has made every effort to comply with the rules and the Court’s Orders. See Garvey v.

Vaughn, 993 F.2d 776, 782 (11th Cir. 1993) (“Once a pro se litigant has done everything

possible to bring his action, he should not be penalized by strict rules which might otherwise

apply if he were represented by counsel.”).

        This Court has previously conducted a de novo review of the Report. See ECF No. [12].

The Report found that Younger abstention is appropriate because (1) the state court criminal

charges were already pending when he instituted this proceeding; (2) the criminal proceedings

involve important state interests; and, (3) Plaintiff could raise his constitutional challenges in the

state criminal proceedings. See Turner v. Broward Sheriff's Office, 542 F. App’x 764, 766-67

(11th Cir. 2013). As Judge White set forth in the Report:

        on August 8,2014, the same date as the incident alleged in the instant complaint,
        plaintiff was arrested by the Broward County Sheriff’s Office for resisting an
        officer with violence, being a felon in possession of a firearm, and several
        misdemeanor offenses in case no. 14010837CF10A

Recommending dismissal of the Complaint due to Younger abstention, Judge White reasoned

that:

        whether Defendant Brookins used excessive force to arrest plaintiff will likely
        require the court to evaluate whether petitioner did, in fact, resist arrest with
        violence, as currently charged. See Ramey v. Georgia, 2010 WL 786806, at *5


                                                  2
                                                         Case No. 18-cv-61751-BLOOM/White


       (M.D.Ga., Mar. 5, 2010). Moreover, to the extent that plaintiff wishes to contest
       his unreasonable search and seizure, and the fruits obtained therefrom, he may do
       so by filing a motion to suppress in the currently-pending state criminal case.

       Plaintiff lists three objections to the Report. Specifically, Plaintiff asserts that the

Younger doctrine is inapplicable here because: (1) there is no ongoing state court proceeding

related to the seizure of Plaintiff’s automobile; (2) there is no remedy available in the state court

proceeding; and (3) the seizure of Plaintiff’s automobile was in bad faith. Plaintiff’s objections

do not change the Court’s conclusion that the Report is well-reasoned and correct and that

Younger abstention applies.

        As to Plaintiff’s first objection, there is an ongoing state court proceeding. “[T]he date

of filing of the federal complaint is the relevant date for purposes of determining Younger’s

applicability.” Hale v. Pate, 694 F. App’x 682, 683–84 (11th Cir. 2017) (internal quotations

omitted). The on-line docket in Broward County Circuit Court, case no. 14010837CF10A,

shows that the criminal case was open when the Complaint in this case was filed and remains

open to date.

       Regarding Plaintiff’s second objection, “Younger has been extended to cases where a pro

se prisoner brings a § 1983 claim against law enforcement officers for alleged constitutional

violations occurring during the course of an arrest, where it appears that the federal court would

have to rule on issues that would also have to be decided by the state court in the underlying

criminal case.” Hughes v. Lamrerti, No. 08-cv-61351, 2009 WL 4894493, at *3 (S.D. Fla. Dec.

17, 2009); see also Doby v. Strength, 758 F.2d 1405, 1406 (11th Cir. 1985) (finding Younger

abstention of § 1983 claim appropriate where plaintiff raised Fourth Amendment violations in

state court trial). Here, Plaintiff may contest in state court his allegedly unreasonable search and

seizure, and the fruits obtained therefrom. The Eleventh Circuit has held that when a “vehicle



                                                  3
                                                         Case No. 18-cv-61751-BLOOM/White


has been lawfully impounded, the law enforcement officer may conduct an inventory search,

including a search of closed containers, provided the search is conducted pursuant to

standardized criteria.” Sammons v. Taylor, 967 F.2d 1533, 1543 (11th Cir. 1992). Thus, in

ruling on a motion to suppress, the state court would need to determine whether Plaintiff’s

vehicle was lawfully impounded. Any ruling by this Court as to the constitutionality of the

impoundment and search of Plaintiff’s vehicle could interfere with the results reached in the state

court case. See Powell v. Indiana, No. 1:12-CV-126, 2012 WL 4433325, at *2 (N.D. Ind. Sept.

25, 2012) (holding Younger abstention applies to Fourth Amendment unreasonable search and

seizure claim because state court determination affects whether the search, seizure, and towing of

vehicle was constitutional). For that reason, Younger abstention applies here.

       Plaintiff’s final objection appears to rely on the exception to the Younger doctrine

pertaining to state proceedings brought in “bad faith.” See Watson v. Fla. Judicial Qualifications

Comm'n, 618 F. App’x 487, 490 (11th Cir. 2015) (“Exceptions to Younger abstention include

bad faith, harassment, or a patently invalid state statute.”). To fall within this exception, Plaintiff

must show that the state criminal proceeding was “brought without a reasonable expectation of

obtaining a valid conviction.” Id. Here, Plaintiff contends that the seizure itself, not the criminal

prosecution, done was in bad faith. Plaintiff’s objection fails to meet an exception from the

Younger doctrine.

       Accordingly, it is ORDERED and ADJUDGED that Plaintiff’s Objections to the Report,

ECF No. [14], are OVERRULED;




                                                  4
                                              Case No. 18-cv-61751-BLOOM/White


DONE AND ORDERED in Chambers at Miami, Florida, on April 18, 2019.




                                               ______________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE


Copies to:

Daniel Lilrod Ford
0000989346
Central State Prison
Inmate Mail/Parcels
4600 Fulton Mill Road
Macon, GA 31208




                                        5
